Case 1:16-cv-00041-CFC Document 270 Filed 05/15/19 Page 1 of 2 PagelD #: 11394

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

F’REAL FOODS, LLC and
RICH PRODUCTS CORPORATION,

Plaintiffs,

C.A. No. 16-41 (CFC)
CONSOLIDATED

Vv.

HAMILTON BEACH BRANDS, INC.,
HERSHEY CREAMERY COMPANY and
PAUL MILLS d/b/a MILLS BROTHERS
MARKETS,

ee i i i i dd

Defendants.

DEFENDANTS“ PROPOSED: ORDER ON POST-TRIAL BRIEFING

Post-trial motions and briefing will proceed as follows:

Bs), OCO word .

1) By May 22, 2019, Defendants shall file an up to 10-pagg opening brief on
indefiniteness under 35 U.S.C. § 112 of Claim 22 of U.S. Patent No.
7,144,150 and Claims 1, 5, 6, 10, and 11 of U.S. Patent No. 7,520,658;

& A,eco werd

2) By May 30, 2019, Plaintiffs shall file an up to 1O-pegepppposition brief on
indefiniteness;

a 1,000 word

3) By June 5, 2019, Defendants shall file an up to S-pagg reply brief on
indefiniteness;

4) Within 28 days of the Court’s entry of judgment following the
indefiniteness briefing, the parties shall file any post-trial motions
pursuant to Fed. R. Civ. P. 50(b) or 59; and Plaintiffs shall file any briefs
on motions to declare the case exceptional under 35 U.S.C. § 285,

attorneys’ fees, pre- and post-judgment interest, supplemental damages or

accounting, injunction, and ongoing royalties. For all opening briefs, the

7 AN briefs cha’ ate 14 - point fo xt.
Case 1:16-cv-00041-CFC Document 270 Filed 05/15/19 Page 2 of 2 PagelD #: 11395

5)

6)

7)

8)

9)

Dated May /S”, 2019

¥ Th partes
requests by ony 7
Ab ey met

Sucw athdor tH
Pin-porat ert hon

§, S00
parties shall be limited to a total of 425500, words per side;

Within 28 days of the parties’ opening briefs, the parties shall file
& Sor

opposition briefs, limited to a total of +2;509 words per side;
Within 14 days of the parties’ opposition briefs, the parties shall file reply

4, 000
briefs, limited to a total of 6258 words per side;
Within 28 days of the Plaintiffs filing a motion for an injunction,
Defendants shall file any motion and brief to stay an injunction, limited to
2,500 words;
Within 14 days of the Defendants’ filing a stay motion, Plaintiffs shall
file any opposition to Defendants’ motion to stay an injunction, limited to
2,500 words; and
Within 14 days of the Plaintiffs filing an opposition to the Defendants’

stay motion, Defendants shall file any reply brief in support of their

motion to stay an injunction, limited to 1,250 words.

CL. pp CA

United States District Judge oa

shall not 2vade sora nar Fashton

athdavrte or oTher

Wet fest dav hs legal arguments.
anit documents chat be vprvcies
hd reguired frr all Lrvets.
